Case 2:19-cv-00330-UA-UAM Document 1 Filed 05/22/19 Page 1 of 4 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 CARLA HUYLER,

                    Plaintiff,

 v.
                                                 Case No.
 WELLS FARGO BANK, N.A.,


                Defendant.
 _______________________________/

        DEFENDANT WELLS FARGO BANK, N.A.’S NOTICE OF REMOVAL

        Defendant WELLS FARGO BANK, N.A., by its attorneys and pursuant to 28 U.S.C.

 §§ 1331, 1441, and 1446, hereby removes the above-titled action, which is pending as Case

 No. 19-CA-2496 in the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

 Florida, to the United States District Court for the Middle District of Florida, Fort Myers

 Division. In support of its Notice of Removal, Wells Fargo states as follows:

                                     Nature of the Action

        1.      On April 30, 2019, Plaintiff Carla Huyler filed an action in the Circuit Court

 of the Twentieth Judicial Circuit in and for Lee County, Florida titled Carla Huyler v. Wells

 Fargo Bank, N.A., Case No. 19-CA-2496. Plaintiff’s Complaint contains claims for race

 discrimination and retaliation in violation of 42 U.S.C. § 1981 (“Section 1981”) and 42

 U.S.C. § 2000e et seq. (“Title VII”).

        2.      Wells Fargo was served with the Summons and Complaint on May 2, 2019.

 Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons, Complaint, and all
Case 2:19-cv-00330-UA-UAM Document 1 Filed 05/22/19 Page 2 of 4 PageID 2




 other process, pleadings, and orders served on Wells Fargo are attached as Exhibit A to this

 Notice of Removal.

                                        Basis for Removal

        3.      Pursuant to 28 U.S.C. §§ 1331 and 1441(a), this Court has original jurisdiction

 over this action because Plaintiff’s Section 1981 and Title VII claims against Wells Fargo

 arise under the Constitution, laws, or treaties of the United States. Any civil case filed in a

 state court may be removed by a defendant to federal court if the case could have been

 brought originally in federal court. See Ayers v. Gen. Motors Corp., 234 F.3d 514, 517 (11th

 Cir. 2000).

        4.      Because this action is pending in the Twentieth Judicial Circuit in and for Lee

 County, Florida, venue for purposes of removal is proper in this Court pursuant to 28 U.S.C.

 § 1441(a).

                                     Timeliness of Removal

        5.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as it is

 being filed and served within thirty (30) days after Wells Fargo’s receipt of a copy of the

 initial pleading setting forth the claims for relief upon which this action is based.

                         Notice of Removal Provided To State Court

        6.      Prompt written notice of this Notice of Removal is being served upon Plaintiff

 and a copy is being filed with the Clerk of the Court of the Twentieth Judicial Circuit in and

 for Lee County, Florida, as required by 28 U.S.C. § 1446(d). A copy of the Notice of Filing

 Notice of Removal is attached as Exhibit B to this Notice of Removal.




                                                  -2-
Case 2:19-cv-00330-UA-UAM Document 1 Filed 05/22/19 Page 3 of 4 PageID 3




                                           Conclusion

        7.      Removal is proper because this matter falls within this Court’s original federal

 question jurisdiction and timely removal is being made to the Middle District of Florida, the

 district within which this action is pending. Wells Fargo, having met all procedural

 requisites for removal and having paid the appropriate filing fee, respectfully requests that

 the Court take jurisdiction over this matter and conduct all further proceedings.

                                                  Respectfully submitted,

                                                  WELLS FARGO BANK, N.A.


                                                  By /s/ Alex S. Drummond
                                                      Alex S. Drummond
                                                      Florida Bar No. 0038307
                                                      SEYFARTH SHAW LLP
                                                      1075 Peachtree Street, N.E., Suite 2500
                                                      Atlanta, Georgia 30309
                                                      Telephone: (404) 885-1500
                                                      Facsimile: (404) 892-7056
                                                      E-mail: adrummond@seyfarth.com

 Date: May 22, 2019                                    Counsel for Defendant
                                                       WELLS FARGO BANK, N.A.




                                                 -3-
   Case 2:19-cv-00330-UA-UAM Document 1 Filed 05/22/19 Page 4 of 4 PageID 4




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

    CARLA HUYLER,

                         Plaintiff,

    v.
                                                      Case No.
    WELLS FARGO BANK, N.A.,


                   Defendant.
    _______________________________/


                                      CERTIFICATE OF SERVICE

              I hereby certify that on May 22, 2019, I filed a true and correct copy of

    DEFENDANT WELLS FARGO BANK, N.A.’S NOTICE OF REMOVAL with the Clerk of

    the Court using the CM/ECF system, and I served a copy of the same by first class mail and

    electronic means address to the following attorney of record:

                             Dennis L. Webb
                             Law Offices of Dennis L. Webb, P.A.
                             2080 McGregor Blvd., Ste. 200
                             Fort Myers, Florida 33901
                             dennis@swflalawyers.com


                                                            /s/ Alex S. Drummond
                                                            Alex S. Drummond
                                                            Counsel for Defendant
                                                            WELLS FARGO BANK, N.A.




56891580v.2
